Citation Nr: 1032623	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected grand mal seizure 
disorder.  

2.  Entitlement to an increased rating for grand mal seizure 
disorder, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a low back disability and continued a 20 percent rating for 
grand mal seizure disorder.  The Board remanded these claims for 
further development in November 2008.  

The issues of an increased rating for grand mal seizure disorder 
and entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's current low back disability first manifested after 
his separation from service, is unrelated to his service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected grand mal seizure disorder.  


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in or 
aggravated by his active service, and is not proximately due to 
or the result of service-connected grand mal seizure disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on 
a secondary basis for his low back disability because he claims 
that the disability is due to his service-connected grand mal 
seizure disorder.

At a March 9, 2004, VA examination, the Veteran reported that he 
developed low back pain in the late 1990s without a traumatic 
event.  He stated that he had fallen several times due to his 
seizure disorder and that he had injured his back after each 
fall.  He complained that when he got up from the floor after 
falling, he would suffer back pain that he did not have prior to 
the fall.  He maintained that his back pain had been getting 
progressively worse and that he had received facet injections.  
Examination revealed that the Veteran had poor heel and toe 
raising secondary to pain.  Range of motion testing showed 40 
degrees flexion, 5 degrees extension, 20 degrees lateral flexion 
bilaterally, and 5 degrees lateral rotation bilaterally.  All 
ranges of motion were carried out with pain.  The Veteran had an 
increase in pain on repetition of flexion, but he did not have 
any fatigue, weakness, or lack of endurance.  The Veteran had 
good gluteal tone, a leveled pelvis, positive straight leg 
raising on the left, and paralumbar spasm.  The examiner noted 
that the Veteran's back pain was constant and diagnosed him with 
degenerative disc disease of the lumbar spine with radiculitis, 
chronic myositis of the lumbar spine, and pain secondary to 
degenerative disc disease.  The examiner opined that the 
Veteran's seizures by themselves did not hurt his back but that 
the falls that were directly due to the seizures caused the 
Veteran to have back pain.  The examiner also stated that after a 
fall or spasm of the lumbar muscles, the Veteran's low back pain 
pattern increased.  

On VA examination in March 12, 2004, the Veteran reported that he 
first developed a seizure disorder in 1974 following a blow to 
the head that caused him to almost pass out.  He stated that he 
developed a tonic-clonic seizure that same day and was placed on 
medication.  He maintained that he stopped taking the medication 
because of drowsiness and nausea but that he continued having 
exclusively nocturnal seizures.  He complained of experiencing 
three seizures a month and described them as tonic-clonic with 
occasional tongue or cheek biting and infrequent urination with 
post-ictal lethargy.  The Veteran also reported that he began to 
first experience low back pain in 1998.  The examiner noted that 
the Veteran had a lumbar radiculopathy at L5, with chronic lumbar 
disc displacement at L4-L5 and L5-S1, and lumbar spondylosis with 
facet arthropathy.  The Veteran stated that he had received local 
anesthetic nerve blocks.  Examination revealed that the Veteran 
was alert, cooperative, fully oriented, and appropriately 
responsive.  He had intact cranial nerves, station, and gait.  
There was no evidence of lateralizing or generalized weakness, 
cog-wheeling, tremor, fasciculations, pathological reflexes, 
finger-to-nose dysmetria, dysdiadochokinesis, or intracranial 
carotid or subclavian bruits.  Sensory examination was intact to 
pin touch and proprioception.  Deep tendon reflexes were 
ubiquitously depressed throughout.  The examiner diagnosed the 
Veteran with generalized seizure of the tonic-clonic type, 
secondary to mesiotemporal sclerosis on the right side and 
collaborated with the electroencephalographic evidence of focal 
slowing over the right frontal temporal region.  The examiner 
opined that the Veteran's low back disability was unlikely 
related to his seizure disorder.  

At a December 2009 VA examination, the Veteran reported incurring 
a head injury in 1973 during service.  He described his seizures 
as being generalized convulsive epilepsy with post-ictal 
confusions lasting 3 or more hours.  He stated that he required 
one to three medical visits a year for his disability and that he 
had experienced at least one seizure per month in the past 12 
months.  A December 2003 electroencephalograph (EEG) was mildly 
abnormal and revealed some slowing over the right frontal 
temporal region, which indicated the presence of some focal 
cortical dysfunction.  However, a November 2007 EEG was within 
normal limits.  A March 2004 MRI of the brain indicated slight 
asymmetry of the hippocampal gyrus on the right which could be 
related to mesiotemporal sclerosis.  The examiner diagnosed the 
Veteran with generalized seizure disorder.  Based on his review 
of the medical records, the available medical literature, and his 
clinical experience, the examiner opined that it was less likely 
as not that the Veteran's seizure disorder had aggravated his 
degenerative disc disease of the lumbar spine beyond the natural 
progression of the condition.  Regarding the March 9, 2004, VA 
opinion, the examiner explained that although a fall from a 
seizure might cause back pain, there was nothing to suggest that 
it had a permanent effect on the Veteran's low back disability.  
The examiner asserted that the temporary increase in back pain 
after a fall was likely musculature in origin.  The examiner 
further opined that it certainly appeared that the Veteran's back 
condition had first began in 1997 as a result of a work-related 
injury.  The examiner noted that there was no mention in the 
April 1998 to August 1999 private physician's treatment records 
that the Veteran's seizure disorder had any affect on the 
work-related back injury.  The examiner therefore concluded that 
a nexus between the Veteran's low back disability and his 
service-connected seizure disorder could not be made for either 
causation or aggravation. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the March 
2004 VA medical opinions.  While the March 12, 2004, examiner 
found that the Veteran's low back disability was unlikely related 
to his service-connected seizure disorder, the Board finds that 
the March 12, 2004, medical opinion is not supported by adequate 
rationale, as there is no explanation as to why the Veteran's 
current back condition was not related to his seizure disorder.  
Similarly, although the March 9, 2004, examiner found that the 
Veteran's increased back pain was due to the falls from his 
seizure disorder, the examiner did not provide an explanation as 
to whether the Veteran's back pain was aggravated beyond the 
natural progress of the disease due to his seizure-induced falls 
and did not mention a work-related injury.  If the examiner does 
not provide a rationale for the opinion, that weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).  

The Board assigns greater weight to the December 2009 VA 
examination finding that the Veteran's current low back 
disability was not due to or aggravated by his service-connected 
grand mal seizure disorder.  In placing greater weight on the 
December 2009 opinion, the Board notes that the examiner provided 
a thorough rationale for the opinion.  In forming the opinion, 
the December 2009 examiner acknowledged the March 9, 2004, 
positive opinion and explained that a fall from a seizure could 
cause back pain, but there was no evidence to suggest that it had 
a permanent effect on the Veteran's low back disability because 
the temporary increase in back pain after a fall was likely 
musculature in origin.  The examiner further explained that the 
Veteran's back condition had its onset in 1997 due to a work-
related injury and that the physician who had treated him shortly 
after the work injury had not found that the Veteran's seizure 
disorder had affected his back condition.  The examiner therefore 
concluded that a nexus between the Veteran's low back disability 
and his service-connected seizure disorder could not be made for 
either causation or aggravation.

Among the factors for assessing the probative value of a medical 
opinion is the thoroughness and detail of the physician's 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
finds that the December 2009 medical opinion finding that the 
Veteran's low back disability is not related to the Veteran's 
service-connected grand mal seizure disorder is probative and 
persuasive based on the examiner's thorough and detailed 
examination of the Veteran and his claims file and the adequate 
rationale provided for the opinion, with reference to and 
discussion of previous opinions on the issue.  Accordingly, the 
Board finds that service connection for the Veteran's low back 
disability, as secondary to his service-connected grand mal 
seizure disorder, is not warranted because the competent evidence 
does not show that any low back disability is due to or 
aggravated by the grand mal seizure disorder.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for a low back 
disability.

Service medical records are negative for any complaints or 
treatment for any low back disability.  On separation examination 
in September 1974, the Veteran reported recurrent back pain, but 
his spine was found to be within normal limits.  Since there was 
only one recorded complaint of a low back disability at 
separation during approximately two years of service and the 
Veteran's spine was found to have no abnormalities on examination 
at separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b) (2009).    

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a low back disability.  
38 C.F.R. § 3.303(b) (2009).  

The first post-service evidence of a low back disability is an 
April 1998 private medical record where the Veteran was treated 
for lumbar strain, right leg sciatica, and history of herniated 
nucleus pulposus at L5-S1 with disc desiccation at L4-L5, L5-S1.  
The physician noted that the Veteran had injured himself in May 
1997 while performing maintenance work for a few days at his job 
and that he had developed low back pain a few days afterwards.  

Post-service VA and private medical records dated from May 1998 
to April 2008 show that the Veteran received intermittent 
treatment for lumbar radiculopathy at L4, chronic lumbar disc 
displacement at L4-L5, lumbar spondylosis with facet arthropathy, 
chronic lumbago, chronic lumbar discogenic pain, chronic lumbar 
syndrome, bilateral lumbar facet syndrome at L4-L5 and L5-S1, 
degenerative disc disease, lumbar radiculitis, and chronic low 
back pain. 

At a March 9, 2004, VA examination, the Veteran reported that he 
developed low back pain in the late 1990s without traumatic 
event.  He stated that he had fallen several times due to his 
seizure disorder and that he had injured his back after each 
fall.  He complained that when he got up from the floor after 
falling, he would suffer back pain that he did not have prior to 
the fall.  He maintained that his back pain had been getting 
progressively worse and that he had received facet injections.  
Examination revealed that the Veteran had poor heel and toe 
raising secondary to pain.  Range of motion testing showed 40 
degrees flexion, 5 degrees extension, 20 degrees lateral flexion 
bilaterally, and 5 degrees lateral rotation bilaterally.  All 
ranges of motion were carried out with pain.  The Veteran had an 
increase in pain on repetition of flexion, but he did not have 
any fatigue, weakness, or lack of endurance.  The Veteran had 
good gluteal tone, a leveled pelvis, positive straight leg 
raising on the left, and paralumbar spasm.  The examiner noted 
that the Veteran's back pain was constant and diagnosed him with 
degenerative disc disease of the lumbar spine with radiculitis, 
chronic myositis of the lumbar spine, and pain secondary to 
degenerative disc disease.  The examiner opined that the 
Veteran's seizures by themselves did not hurt his back but that 
the falls that were directly due to the seizures caused the 
Veteran to have back pain.  The examiner also stated that after a 
fall or spasm of the lumbar muscles, the Veteran's low back pain 
pattern increased.  

On VA examination in March 12, 2004, the Veteran reported that he 
first developed a seizure disorder in 1974 following a blow to 
the head that caused him to almost pass out.  He stated that he 
developed a tonic-clonic seizure that same day and was placed on 
medication.  He maintained that he stopped taking the medication 
because of drowsiness and nausea but that he continued having 
exclusively nocturnal seizures.  He complained of experiencing 
three seizures a month and described them as tonic-clonic with 
occasional tongue or cheek biting and infrequent urination with 
post-ictal lethargy.  The Veteran also reported that he began to 
first experience low back pain in 1998.  The examiner noted that 
the Veteran had a lumbar radiculopathy at L5, with chronic lumbar 
disc displacement at L4-L5 and L5-S1, and lumbar spondylosis with 
facet arthropathy.  The Veteran stated that he had received local 
anesthetic nerve blocks.  Examination revealed that the Veteran 
was alert, cooperative, fully oriented, and appropriately 
responsive.  He had intact cranial nerves, station, and gait.  
There was no evidence of lateralizing or generalized weakness, 
cog-wheeling, tremor, fasciculations, pathological reflexes, 
finger-to-nose dysmetria, dysdiadochokinesis, or intracranial 
carotid or subclavian bruits.  Sensory examination was intact to 
pin touch and proprioception.  Deep tendon reflexes were 
ubiquitously depressed throughout.  The examiner diagnosed the 
Veteran with generalized seizure of the tonic-clonic type, 
secondary to mesiotemporal sclerosis on the right side and 
collaborated with the electroencephalographic evidence of focal 
slowing over the right frontal temporal region.  The examiner 
opined that the Veteran's low back disability was unlikely 
related to his seizure disorder.  

At a December 2009 VA examination, the Veteran reported incurring 
a head injury in 1973 during service.  He described his seizures 
as being generalized convulsive epilepsy with post-ictal 
confusions lasting 3 or more hours.  He stated that he required 
one to three medical visits a year for his disability and that he 
had experienced at least one seizure per month in the past 12 
months.  A December 2003 electroencephalograph (EEG) was mildly 
abnormal and revealed some slowing over the right frontal 
temporal region, which indicated the presence of some focal 
cortical dysfunction.  However, a November 2007 EEG was within 
normal limits.  A March 2004 MRI of the brain indicated slight 
asymmetry of the hippocampal gyrus on the right which could be 
related to mesiotemporal sclerosis.  The examiner diagnosed the 
Veteran with generalized seizure disorder.  Based on his review 
of the medical records, the available medical literature, and his 
clinical experience, the examiner opined that it was less likely 
as not that the Veteran's seizure disorder had aggravated his 
degenerative disc disease of the lumbar spine beyond the natural 
progression of the condition.  Regarding the March 9, 2004, VA 
opinion, the examiner explained that although a fall from a 
seizure might cause back pain, there was nothing to suggest that 
it had a permanent effect on the Veteran's low back disability.  
The examiner asserted that the temporary increase in back pain 
after a fall was likely musculature in origin.  The examiner 
further opined that it certainly appeared that the Veteran's back 
condition had first began in 1997 as a result of a work-related 
injury.  The examiner noted that there was no mention in the 
April 1998 to August 1999 private physician's treatment records 
that the Veteran's seizure disorder had any affect on the 
work-related back injury.  The examiner therefore concluded that 
a nexus between the Veteran's low back disability and his 
service-connected seizure disorder could not be made for either 
causation or aggravation.

The Board is inclined to place less probative value on the March 
2004 VA medical opinions.  While the March 12, 2004, examiner 
found that the Veteran's low back disability was unlikely related 
to his service-connected seizure disorder, the Board finds that 
the March 12, 2004, medical opinion is not supported by adequate 
rationale, as there is no explanation as to why the Veteran's 
current back condition was not related to his seizure disorder.  
Similarly, although the March 9, 2004, examiner found that the 
Veteran's increased back pain was due to the falls from his 
seizure disorder, the examiner did not provide an explanation as 
to whether the Veteran's back pain was aggravated beyond the 
natural progress of the disease due to his seizure-induced falls.  
If the examiner does not provide a rationale for the opinion, 
that weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the December 2009 VA 
examination finding that the Veteran's current low back 
disability was not due to or aggravated by his service-connected 
grand mal seizure disorder.  In placing greater weight on the 
December 2009 opinion, the Board notes that the examiner provided 
a thorough rationale for the opinion.  In forming the opinion, 
the December 2009 examiner acknowledged the March 9, 2004, 
positive opinion and explained that a fall from a seizure could 
cause back pain, but there was no evidence to suggest that it had 
a permanent effect on the Veteran's low back disability because 
the temporary increase in back pain after a fall was likely 
musculature in origin.  The examiner further explained that the 
Veteran's back condition had its onset in 1997 due to a work-
related injury and that the physician who had treated him shortly 
after the work injury had not found that the Veteran's seizure 
disorder had affected his back condition.  The examiner therefore 
concluded that a nexus between the Veteran's low back disability 
and his service-connected seizure disorder could not be made for 
either causation or aggravation.  Among the factors for assessing 
the probative value of a medical opinion is the thoroughness and 
detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 
444 (2000).  The Board finds that the December 2009 medical 
opinion finding that the Veteran's low back disability is not 
related to the Veteran's service-connected grand mal seizure 
disorder is probative and persuasive based on the examiner's 
thorough and detailed examination of the Veteran and his claims 
file and the adequate rationale provided for the opinion.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds 
that the evidence is against a finding of a direct nexus between 
military service and the Veteran's current low back disability.  
The evidence is also against a finding that the low back 
disability is a result of the Veteran's service-connected grand 
mal seizure disorder.  In addition, no arthritis (or other low 
back disability) is shown to have manifested to a compensable 
degree within one year following separation from service, so 
presumptive service connection for a low back disability is not 
warranted.

The Veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he is 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Therefore, the Veteran can testify to that which he 
is competent to observe, such as low back pain, but he is not 
competent to provide a medical diagnosis for any low back 
disability or to relate any low back disability medically to his 
service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first objective post-service evidence 
of the Veteran's low back disability is in April 1998, 
approximately 24 years after his separation from service.  In 
view of the lengthy period without treatment, the evidence is 
against a finding of a continuity of symptomatology, and that 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the December 2009 VA examination 
related the Veteran's current low back disability to a work-
related injury in 1997, and not to his service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's low back disability 
developed in service.  Therefore, the Board concludes that the 
low back disability was not incurred in or aggravated by service, 
and did not manifest to a compensable degree within one year 
following separation from service.  In addition, the Board finds 
that the preponderance of the evidence is against a finding that 
the Veteran's low back disability is proximately due to, the 
result of, or aggravated by his service-connected grand mal 
seizure disorder.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and May 2009; a 
rating decision in July 2004; and a statement of the case in May 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the February 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

Service connection for a low back disability, to include as 
secondary to service-connected grand mal seizure disorder, is 
denied.  


REMAND

Additional development is needed prior to further disposition of 
the claims for an increased rating for grand mal seizure disorder 
and a TDIU rating.  

The Veteran was last afforded a VA examination for his grand mal 
seizure disorder in December 2009.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, the 
Board finds that the December 2009 VA examination was non-
responsive because the examiner focused on the Veteran's 
psychological disorder instead of his seizure disorder.  It is 
unclear to the Board what the frequency of the Veteran's seizures 
is, and what type of seizures he currently suffers from, major or 
minor seizures.  

Additionally, the Veteran has asserted that he is unemployed and 
unable to find employment due to his service-connected seizure 
disorder.  When rating seizure disorders, and a case is 
encountered with a definite history of unemployment, full and 
complete development should be undertaken to ascertain whether 
the epilepsy is the determining factor in the Veteran's inability 
to obtain employment.  In order to obtain an accurate assessment 
as to the reason for the Veteran's unemployment, it is important 
to secure all the relevant facts and data such as:  (a) 
Education; (b) Occupations prior and subsequent to service; (c) 
Places of employment and reasons for termination; (d) Wages 
received; and (e) Number of seizures.  38 C.F.R. §4.124a, 
Diagnostic Code 8914, Epilepsy and Employability (2009).  

The Veteran has also reported that he is unemployable due to his 
low back disability.  However, as a result of the Board's 
decision herein, service connection for the Veteran's low back 
disability has been denied.  The Veteran currently is service-
connected for grand mal seizure disorder and post-operative 
residuals of pilonidal cyst.  The Board finds that an opinion as 
to whether the Veteran, solely as a result of his service-
connected disabilities, is no longer able to be employed or 
whether he is more generally unemployable would be the prudent 
and thorough course of action.  

The Board finds that a new examination is needed to clarify the 
current state of the Veteran's disability in order to fully and 
fairly evaluate the Veteran's claim for an increased rating.  
Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does 
not adequately reveal current state of disability, fulfillment of 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since previous examination); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  
 
Regarding the Veteran's TDIU claim, the record shows that at two 
separate VA examinations in March 2004, the Veteran reported that 
he was unemployed and unable to retain employment due to his 
service-connected seizure disorder.  A TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
issue of entitlement to a TDIU rating has been raised by the 
record. 

The Board finds that the Veteran's claim for TDIU is inextricably 
intertwined with his claim for an increased rating for grand mal 
seizure disorder.  The granting of an increase for grand mal 
seizure disorder would potentially affect the issue of whether 
the Veteran was unemployable due to his service-connected seizure 
disorder.  Therefore, the appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).     

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected grand mal seizure disorder.  
The claims folder should be reviewed by the 
examiner and the examination report should 
note that review.  Specifically, the examiner 
should answer the following questions: 

(1)  What is the frequency of the 
Veteran's seizures, and what type of 
seizures (major or minor) does he have?

(2)  Obtain from the Veteran the relevant 
facts and data for the following:  (a) 
Education; (b) Occupations prior and 
subsequent to service; (c) Places of 
employment and reasons for termination; 
(d) Wages received; and (e) Number of 
seizures.  

(3)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(grand mal seizure disorder and post-
operative residuals of pilonidal cyst) 
without consideration of his nonservice-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation?  The rationale for any 
opinion should be provided. 

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.  
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


